Title: Favi to the American Commissioners, 26 April 1785
From: Favi, Francesco
To: American Commissioners



Messieurs
Paris ce 26 Avril 1785

Le projet du Traité, que vous m’avés fait l’honneur de m’adresser dans le mois de Decembre dernier, et que vous avés proposé à Son Altesse Royale Msgr. L’Archiduc Grand Duc de Toscane mon Maitre etoit trop conforme à Ses principes pourqu’il ne fût pas agrée.
Ce Prince, après L’avoir pris en consideration est venu dans la determination d’y adherer, et c’est par son ordre, que j’ai L’honneur de vous comuniquer la traduction cy-jointe. Il y a quelques additions, qui ne changent rien à la Substance de la convention, mais que Les circonstances locales, et les reglements du pays, aux quels toutes Les nations sont soumises, rendent indispensables. Vous verrés, Messieurs, que Les Sujets des Etats unis de l’Amerique seront traités dans tous Les cas à Livourne comme la nation la plus favorisée, et qu’ils jouiront par consequent de tous Les avantages, qui sont accordés aux autres. Nous demandons Les mêmes conditions, et la même reciprocité pour Les Toscans. Ainsi la base de ce Traité ne sauroit etre fondée sur une egalité plus parfaite.
J’ai L’honneur d’etre avec Le plus grand respect Messieurs Votre trés humble, et trés obeissant Serviteur,

Favi

